Citation Nr: 1737048	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability evaluation for diffuse lumbar spondylosis and multi-level disc protrusion at L3-4, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability evaluation for radiculopathy of the left lower extremity, initially rated as 10 percent disabling.

3.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.

4.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1971 to July 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

These matters were remanded in December 2015 for additional development.  A supplemental statement of the case was most recently issued in April 2016.  The case was returned to the Board for appellate consideration. 

The issues of entitlement to increased disability ratings for diffuse lumbar spondylosis and radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A right knee disorder was not manifested during service or within one year of separation.  A right knee disorder is not attributable to service.

2.  A right knee disorder is not related (causation or aggravation) to a service-connected disease or injury.

3.  A left knee disorder was not manifested during service or within one year of separation.  A left knee disorder is not attributable to service.

4.  A left knee disorder is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A right knee disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

3.  A left knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  A left knee disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that he has current right and left knee disorders, which developed and were aggravated as a result of the constant pain he experiences secondary to his service-connected disabilities, including his service-connected diffuse lumbar spondylosis and multi-level disc protrusion, as well as the service-connected radiculopathy of the lower extremities.

Service treatment records are negative for any evidence of a right or left knee disorder during service or at the time of the Veteran's discharge.

VA post-service treatment records show that the Veteran first sought treatment for knee pain in 2008 and was diagnosed with osteoarthritis of the knees.  

The Veteran was afforded a VA examination in April 2009.  The Veteran complained of pain and swelling of the knees secondary to chronic low back strain.   Following x-rays, examination, and a review of the claims file, the VA examiner diagnosed the Veteran with degenerative joint disease of the right and left knees.  The VA examiner noted that x-rays confirmed degenerative osteoarthritis of the left knee.  The VA examiner opined that the Veteran's degenerative joint disease of the right and left knees is not proximately due to or the result of his service-connected diffuse lumbar spondylosis with multi-level disc protrusion at L3-4.  The VA examiner explained that the Veteran's degenerative osteoarthritis of the right and left knees was consistent with aging.  The VA examiner stated that the  Veteran's degenerative osteoarthritis of the knees was due to the Veteran's advanced age, and not the Veteran's service, including his service-connected diffuse lumbar spondylosis with multi-level disc protrusion at L3-4.  The VA examiner noted that the Veteran's overall arthritis pain may be aggravated by his lumbar spine pain and weakness, but reiterated that there was no etiological link between the Veteran's service-connected diffuse lumbar spondylosis with multi-level disc protrusion at L3-4 and his degenerative joint disease of the knees.  

The Veteran was afforded another VA examination in February 2016.  According to the report, the diagnosis was osteoarthritis of the right and left knee joints.  According to the addendum medical opinion, the Veteran's right and left knee disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran denied any related complaints at separation from service, and that physical examination of the musculoskeletal system and extremities was normal.  The VA examiner also noted that x-rays of the knees in January 2009 and February 2016 showed degenerative osteoarthritis due to aging; the VA examiner indicated that the Veteran's right and left knee disorders are due to aging, particularly in light of the initial onset of symptomatology 34 years after service.  The VA examiner also found that the Veteran's right and left knee disorders are also less likely than not proximately due to or the result of the Veteran's service-connected diffuse lumbar spondylosis with multi-level disc protrusion at L3-4.  The VA examiner again noted that the x-rays reflect osteoarthritis of the knees consistent with aging.  The VA examiner noted that arthritis in one part of the body is not necessarily related to arthritis of another part of the body, and reiterated that the Veteran's service-connected diffuse lumbar spondylosis with multi-level disc protrusion at L3-4 did not cause or aggravate the Veteran's degenerative osteoarthritis of the knees.  

Based on the evidence of record, the Veteran's claim of service connection for right and left knee degenerative osteoarthritis, including as secondary to a service-connected disability must be denied.

Here, no right or left knee osteoarthritis was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed osteoarthritis of the knees during service or within one year of separation.  38 C.F.R. § 3.303(b).  

The Veteran is competent to report symptoms and diagnoses of a right and/or left knee disorder, and when his symptoms were first identified.  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a knee disorder prior to 2008.  In this regard, the July 1976 and March 1977 VA examination reports do not show any related complaints and the 1976 report reflects that examination of the musculoskeletal system was normal; a January 1980 VA examination report is also devoid of related complaints or diagnoses.  The Board acknowledges the Veteran's contentions of a relationship between his knees and his back disorder, but nothing in the Veteran's treatment records reflects a relationship between his service and his right and left knee disorders.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

The weight of the evidence reflects that the Veteran's right and left knee disorders are unrelated to his service.  The April 2009 and February 2016 VA examination reports and opinions clearly concluded that the Veteran's right and left knee disorders were not related to the Veteran's service or a service-connected disability.  In particular, the February 2016 VA examination report indicates that the Veteran's right and left knee disorders were not incurred in or caused by an in-service injury, illness, or event, including the one that caused the Veteran's service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.  

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4 did not cause or aggravate the Veteran's right and left knee disorders.  Although the Veteran asserts that his right and left knee disorders were caused by or worsened as a result of his service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4, the April 2009 and February 2016 VA examiners found that the Veteran's right and left knee disorders were not related to his service, including his service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.  

The Board observes that both VA examiners noted that the Veteran's degenerative osteoarthritis of the right and left knees is due to aging.  Moreover, the February 2016 VA examiner stated that the 34 year gap between the Veteran's separation from service and the onset of his knee pain in 2008 also weighed against a causal relationship between the Veteran's right and left knee disorders and his service or his service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.  

The Board acknowledges that the April 2009 VA examiner noted that the Veteran's arthritic pain might be aggravated by his service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4, but points out that this opinion regarding aggravation is speculative and carries little probative weight. The subsequent opinion clarifies that the knee  conditions were not aggravated by the service-connected spine disability and are more probative as it is not equivocal.  Thus, there is no probative evidence that the Veteran's degenerative osteoarthritis of the right and left knees was aggravated by his service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.   To this point, the Board notes that an acute worsening of pain does not constitute a permanent or chronic increase in the severity of the Veteran's degenerative osteoarthritis of the right and left knees.  Moreover, the April 2009 VA examiner noted that there is no medical literature to support a relationship between his degenerative osteoarthritis of the right and left knees and his service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.   See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's degenerative osteoarthritis of the right and left knees to an in-service event, injury, or illness, including the service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the April 2009 and February 2016 VA examination reports, as well as the clinical evidence of record.  These opinions, determining that the Veteran's degenerative osteoarthritis of the right and left knees is unrelated to service or to his service-connected disabilities, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   In this regard, the Board points out that the opinions of the VA examiners were specific, well-reasoned, and based on review of the record and consideration of the Veteran's assertions.  The VA examiners found that the Veteran's current degenerative osteoarthritis of the right and left knees did not have onset during service and was unrelated to any event, illness, or injury in service, as well as unrelated, by means of causation or aggravation, to the Veteran's service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.  The rationales provided explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's degenerative osteoarthritis of the right and left knees is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of right and left knee disorders.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.


REMAND

The Board acknowledges that the Veteran was afforded a VA examination in February 2016, in connection with his claim for an increased disability rating for his service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-L4.  Nevertheless, this examination is inadequate.  Despite performing an in-person examination, the VA examiner did not provide sufficient information to evaluate the current severity of the Veteran's service-connected diffuse lumbar spondylosis with multi-level disc protrusion at L3-4, on appeal.   Therefore, a new VA examination should be scheduled to accurately evaluate the current severity of the Veteran's service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, February 2016 VA examination report reveals that range of motion testing for the thoracolumbar spine in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's thoracolumbar spine.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   In this regard, the Board points out that the Veteran's VA treatment records since March 2016 have not been associated with the claims file.  

As a preliminary matter, a claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran filed a claim of entitlement to a TDIU in August 2017, which has not yet been developed or adjudicated by the RO.  On remand, the TDIU claim must be developed and adjudicated.  

Regarding the claim for TDIU, the ultimate responsibility for a TDIU determination is a factual one rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, the record is not sufficient for the Board to make such a determination, and an examination is needed to allow the Board to make a fully informed decision in this case.  

The Veteran's claim for TDIU is inextricably intertwined with the Veteran's increased rating claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the issue of entitlement to increased ratings for the Veteran's diffuse lumbar spondylosis and multi-level disc protrusion at L3-4 and radiculopathy of the left lower extremity must be deferred until after completion of the actions requested below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to associate with the record copies of the Veteran's VA treatment records, if any, for the rating period since July 2016.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected diffuse lumbar spondylosis and multi-level disc protrusion at L3-4 on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  Schedule the Veteran for an examination with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials.  

Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  The Veteran's service-connected disabilities are: diffuse lumbar spondylosis and multi-level disc protrusion at L3-4, radiculopathy of the right and left lower extremities, and chorioretinal scars of the right eye.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


